Exhibit 10.13

 

TIDELANDS BANK

SALARY CONTINUATION AGREEMENT

 

This SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as of this
1 day of May, 2008, by and between Tidelands Bank, a South Carolina-chartered
bank (the “Bank”), and James M. Bedsole, its Senior Vice President and Chief
Risk Officer (the “Executive”).

 

WHEREAS, the Executive has contributed substantially to the Bank’s success and
the Bank desires that the Executive continue in its employ,

 

WHEREAS, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets,

 

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and

 

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The Executive is fully advised of the Bank’s financial status.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

 

ARTICLE 1

DEFINITIONS

 

1.1          “Accrual Balance” means the liability that should be accrued by the
Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Statement of Financial Accounting Standards
No. 106.  The Accrual Balance shall be calculated such that when it is credited
with interest each month the Accrual Balance at Normal Retirement Age equals the
present value of the normal retirement benefits.  The discount rate means the
rate used by the Plan Administrator for determining the Accrual Balance.  In its
sole discretion the Plan Administrator may adjust the discount rate to maintain
the rate within reasonable standards according to GAAP.

 

1.2          “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, as provided in Article 4.

 

--------------------------------------------------------------------------------


 

1.3          “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.4          “Change in Control” shall mean a change in control as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including —

 

(a)           Change in ownership: a change in ownership of Tidelands
Bancshares, Inc., a South Carolina corporation of which the Bank is a wholly
owned subsidiary, occurs on the date any one person or group accumulates
ownership of Tidelands Bancshares, Inc. stock constituting more than 50% of the
total fair market value or total voting power of Tidelands Bancshares, Inc.
stock, or

 

(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Tidelands Bancshares, Inc. stock possessing 30% or more of the total voting
power of Tidelands Bancshares, Inc., or (y) a majority of Tidelands
Bancshares, Inc.’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of Tidelands Bancshares, Inc.’s board of directors, or

 

(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of Tidelands Bancshares, Inc.’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from Tidelands Bancshares, Inc. assets having a total gross
fair market value equal to or exceeding 40% of the total gross fair market value
of all of Tidelands Bancshares, Inc.’s assets immediately before the acquisition
or acquisitions.  For this purpose, gross fair market value means the value of
Tidelands Bancshares, Inc.’s assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with the assets.

 

1.5          “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued thereunder by the
Department of the Treasury.

 

1.6          “Disability”  means, because of a medically determinable physical
or mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer.  Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank.  Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.

 

2

--------------------------------------------------------------------------------


 

1.7          “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause, but Early Termination excludes a Separation from Service governed by
section 2.4.

 

1.8          “Effective Date” means                                        ,
2008.

 

1.9          “Intentional,” for purposes of this Agreement, no act or failure to
act on the Executive’s part shall be deemed to have been intentional if it was
due primarily to an error in judgment or negligence.  An act or failure to act
on the Executive’s part shall be considered intentional if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the Bank’s best interests.

 

1.10        “Normal Retirement Age” means the Executive’s 65th birthday.

 

1.11        “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.

 

1.12        “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year.  The initial Plan Year shall commence on the
effective date of this Agreement.

 

1.13        “Separation from Service” means the Executive’s service as an
executive and independent contractor to the Bank and any member of a controlled
group, as defined in Code section 414, terminates for any reason, other than
because of a leave of absence approved by the Bank or the Executive’s death. 
For purposes of this Agreement, if there is a dispute about the employment
status of the Executive or the date of the Executive’s Separation from Service,
the Bank shall have the sole and absolute right to decide the dispute unless a
Change in Control shall have occurred.

 

1.14        “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank or
between the Executive and Tidelands Bancshares, Inc.  If the Executive is not a
party to a severance or employment agreement containing a definition of
termination with cause, Termination with Cause means the Executive’s employment
is terminated for any of the following reasons —

 

(a)           the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or

 

(b)           disloyalty or dishonesty by the Executive in the performance of
the Executive’s duties, or a breach of the Executive’s fiduciary duties, in any
case whether in the Executive’s capacity as a director or officer, or

 

3

--------------------------------------------------------------------------------


 

(c)           intentional wrongful damage by the Executive to the business or
property of the Bank or its affiliates, including without limitation the
reputation of the Bank, which in the judgement of the Bank causes material harm
to the Bank or affiliates, or

 

(d)           a willful violation by the Executive of any applicable law or
significant policy of the Bank or an affiliate that, in the Bank’s judgement,
results in an adverse effect on the Bank or the affiliate, regardless of whether
the violation leads to criminal prosecution or conviction.  For purposes of this
Agreement applicable laws include any statute, rule, regulatory order, statement
of policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or

 

(e)           an intentional act of fraud, embezzlement, or theft by the
Executive in the course of employment.  For purposes of this Agreement no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence.  An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Bank, or

 

(f)            the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the  Bank, under the Bank’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees, or

 

(g)           the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

 

(h)           conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for seven consecutive
days or more.

 

ARTICLE 2

LIFETIME BENEFITS

 

2.1          Normal Retirement Benefit.  Unless Separation from Service occurs
before Normal Retirement Age, when the Executive attains Normal Retirement Age
the Bank shall pay to the Executive the benefit described in this section 2.1
instead of any other benefit under this Agreement.  If the Executive’s
Separation from Service thereafter is a Termination with Cause or if this
Agreement terminates under Article 5, no further benefits shall be paid to the
Executive.

 

2.1.1        Amount of benefit.  The annual benefit under this section 2.1 is
$81,938.

 

2.1.2        Payment of benefit.  Beginning with the month immediately after the
month in which the Executive attains Normal Retirement Age, the Bank shall pay
the annual

 

4

--------------------------------------------------------------------------------


 

benefit to the Executive in equal monthly installments on the first day of each
month.  The annual benefit shall be paid to the Executive for ten years.

 

2.2          Early Termination Benefit.  If Early Termination occurs before
Normal Retirement Age but on or after the date the Executive attains age 55, the
Bank shall pay to the Executive the benefit described in this section 2.2
instead of any other benefit under this Agreement.  If Early Termination occurs
before the Executive attains age 55, no benefit shall be payable under this
Agreement.  Additionally, no benefits shall be payable if the Executive’s
Separation from Service is a Termination with Cause or if this Agreement
terminates under Article 5.  Neither the Bank nor the Executive shall be
entitled to elect in the 24-month period after a Change in Control between the
benefit under this section 2.2 versus the benefit under section 2.4.  If the
Executive’s Separation from Service within 24 months after a Change in Control
is an involuntary termination without Cause or a Voluntary Termination with Good
Reason, no benefit shall be payable under this section 2.2 and the Executive
shall instead be entitled to the benefit under section 2.4 or, if the Executive
first attained Normal Retirement Age, section 2.1.

 

2.2.1        Amount of benefit.  The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over ten years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

2.2.2        Payment of benefit.  Beginning with the later of (x) the seventh
month after the month in which the Executive’s Separation from Service occurs,
or (y) the month immediately after the month in which the Executive attains
Normal Retirement Age, the Bank shall pay the benefit under this section 2.2 to
the Executive in equal monthly installments on the first day of each month.  The
annual benefit shall be paid to the Executive for ten years.

 

2.3          Disability Benefit.  For Separation from Service because of
Disability before Normal Retirement Age the Bank shall pay to the Executive the
benefit described in this section 2.3 instead of any other benefit under this
Agreement.

 

2.3.1        Amount of benefit.  The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over ten years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

2.3.2        Payment of benefit.  Beginning with the later of (x) the seventh
month after the month in which the Executive’s Separation from Service occurs,
or (y) the month immediately after the month in which the Executive attains
Normal Retirement Age, the Bank shall pay the benefit under this section 2.3 to
the Executive in equal monthly

 

5

--------------------------------------------------------------------------------


 

installments on the first day of each month.  The annual benefit shall be paid
to the Executive for ten years.

 

2.4          Change-in-Control Benefit.  If the Executive’s Separation from
Service is an involuntary termination without Cause or a Voluntary Termination
with Good Reason, in either case within 24 months after a Change in Control, the
Bank shall pay to the Executive the benefit described in this section 2.4
instead of any other benefit under this Agreement.  However, no benefits shall
be payable if the Executive’s Separation from Service is a Termination with
Cause or if this Agreement terminates under Article 5.  Neither the Bank nor the
Executive shall be entitled to elect in the 24-month period after a Change in
Control between the benefit under this section 2.4 versus the Early Termination
benefit under section 2.2.  If the Executive’s Separation from Service within 24
months after a Change in Control is an involuntary termination without Cause or
a Voluntary Termination with Good Reason, no benefit shall be payable under
section 2.2 and the Executive shall instead be entitled to the benefit under
this section 2.4.  But if the Executive shall have attained Normal Retirement
Age when Separation from Service within 24 months after a Change in Control
occurs, whether Separation from Service is voluntary or involuntary for any
reason other than Termination with Cause, the Executive shall be entitled solely
to the benefit provided by section 2.1, not this section 2.4.

 

2.4.1        Amount of benefit.  The benefit under this section 2.4 is the
Accrual Balance maintained by the Bank when Separation from Service occurs.

 

2.4.2        Payment of benefit.  The Bank shall pay the Change-in-Control
benefit under this section 2.4 to the Executive in a single lump sum on the
first day of the seventh month after the month in which Separation from Service
occurs.

 

2.4.3        Preservation of Change-in-Control benefit if the Executive is
preemptively terminated without Cause.  If before the Executive attains Normal
Retirement Age the Executive is involuntarily terminated without Cause after a
Change in Control is announced but before the Change in Control occurs, the
Executive shall be entitled to the benefit under this section 2.4 instead of any
other benefit under this Agreement, including the benefit under section 2.2. 
The Bank shall pay the Change-in-Control benefit to the Executive in a single
lump sum on the later of (x) the first day of the seventh month after the month
in which the Executive’s Separation from Service occurs or (y) the day of the
Change in Control.  A Change in Control shall be considered to have been
announced on the date a press release is issued by the Bank or by Tidelands
Bancshares, Inc. concerning the Change in Control, on the date a Form 8-K
Current Report is filed by Tidelands Bancshares, Inc. with the Securities and
Exchange Commission to report the Change in Control event, on the date an annual
or quarterly report or proxy statement is filed by Tidelands Bancshares, Inc.
with the Securities and Exchange Commission disclosing the Change in Control
event, or on the date information concerning the Change in Control is publicly
disseminated by the Bank or by Tidelands Bancshares, Inc. in any other manner,
whichever occurs first.

 

6

--------------------------------------------------------------------------------


 

2.5          Lump-sum Payment of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive when a Change in
Control Occurs.  If when a Change in Control occurs the Executive is receiving
the benefit under section 2.1, the Bank shall pay the remaining salary
continuation benefits to the Executive in a single lump sum on the date of the
Change in Control.  If when a Change in Control occurs the Executive is
receiving or is entitled at Normal Retirement Age to receive the benefit under
sections 2.2 or 2.3, the Bank shall pay the remaining salary continuation
benefits to the Executive in a single lump sum on the later of (x) the date of
the Change in Control or (y) the first day of the seventh month after the month
in which the Executive’s Separation from Service occurs.  The lump-sum payment
due to the Executive as a result of a Change in Control shall be an amount equal
to the Accrual Balance amount corresponding to the particular benefit when the
Change in Control occurs.

 

2.6          Annual Benefit Statement.  Within 120 days after the end of each
Plan Year the Plan Administrator shall provide or cause to be provided to the
Executive an annual benefit statement showing benefits payable or potentially
payable to the Executive under this Agreement.  Each annual benefit statement
shall supersede the previous year’s annual benefit statement.  If there is a
contradiction between this Agreement and the annual benefit statement concerning
the amount of a particular benefit payable or potentially payable to the
Executive under sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit
determined under the Agreement shall control.

 

2.7          Savings Clause Relating to Compliance with Code Section 409A. 
Despite any contrary provision of this Agreement, if when the Executive’s
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 2 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A.  If any
provision of this Agreement would subject the Executive to additional tax or
interest under section 409A, the Bank shall reform the provision.  However, the
Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision.

 

2.8          One Benefit Only.  Despite anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which shall be determined by the first event to occur that is
dealt with by this Agreement.  Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3

DEATH BENEFITS

 

3.1          Death Before Separation from Service.  Except as provided in
section 5.2, if the Executive dies before Separation from Service, at the
Executive’s death the Executive’s Beneficiary shall be entitled to an amount in
cash equal to the Accrual Balance existing at the Executive’s death, unless the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or unless a Change-in-Control payout shall have occurred under section 2.5. 
No benefit shall be paid if the Change-in-Control benefit shall have been paid
to the Executive under section 2.4 or if a Change-in-Control payout shall have
occurred under section 2.5.  If a benefit is payable to the Executive’s
Beneficiary, the benefit shall be paid in a single lump sum 90 days after the
Executive’s death.  However, no benefits under this Agreement shall be paid or
payable to the Executive or the Executive’s Beneficiary if this Agreement is
terminated under Article 5.

 

3.2          Death after Separation from Service.  If the Executive dies after
Separation from Service, if Separation from Service was not a Termination with
Cause, and if at death the Executive was receiving the benefit under section 2.1
or was receiving or was entitled at Normal Retirement Age to receive the benefit
under sections 2.2 or 2.3, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the Accrual Balance remaining at
the Executive’s death, unless the Change-in-Control benefit shall have been paid
to the Executive under section 2.4 or unless a Change-in-Control payout shall
have occurred under section 2.5.  No benefit shall be paid if the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or if a Change-in-Control payout shall have occurred under section 2.5.  If
a benefit is payable to the Executive’s Beneficiary, the benefit shall be paid
in a single lump sum 90 days after the Executive’s death.  However, no benefits
under this Agreement shall be paid or payable to the Executive or the
Executive’s Beneficiary if this Agreement is terminated under Article 5.

 

ARTICLE 4

BENEFICIARIES

 

4.1          Beneficiary Designations.  The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement at the Executive’s death.  The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.

 

4.2          Beneficiary Designation: Change.  The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of

 

8

--------------------------------------------------------------------------------


 

the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time.  Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled.  The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

4.3          Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.

 

4.4          No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary.  If the
Executive has no surviving spouse, the benefits shall be paid to the Executive’s
estate.

 

4.5          Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay the benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution shall completely discharge the Bank
from all liability for the benefit.

 

ARTICLE 5

GENERAL LIMITATIONS

 

5.1          Termination with Cause.  Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is a Termination with
Cause.

 

5.2          Suicide or Misstatement.  The Bank shall not pay any benefit under
this Agreement if the Executive commits suicide within two years after the date
of this Agreement or if the Executive makes any material misstatement of fact on
any application or resume provided to the Bank or on any application for
benefits provided by the Bank.

 

5.3          Removal.  If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.

 

5.4          Default.  Despite any contrary provision of this Agreement, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.

 

5.5          FDIC Open-Bank Assistance.  All obligations under this Agreement
shall terminate, except to the extent determined that continuation of the
contract is necessary for the

 

9

--------------------------------------------------------------------------------


 

continued operation of the Bank, when the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Federal Deposit Insurance Act section 13(c).  12
U.S.C. 1823(c).  Rights of the parties that have already vested shall not be
affected by such action, however.

 

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

 

6.1                               Claims Procedure.  A person or beneficiary
(“claimant”) who has not received benefits under this Agreement that he or she
believes should be paid shall make a claim for such benefits as follows —

 

6.1.1                        Initiation — written claim.  The claimant initiates
a claim by submitting to the Administrator a written claim for the benefits.  If
the claim relates to the contents of a notice received by the claimant, the
claim must be made within 60 days after the notice was received by the
claimant.  All other claims must be made within 180 days after the date of the
event that caused the claim to arise.  The claim must state with particularity
the determination desired by the claimant.

 

6.1.2                        Timing of Bank response.  The Bank shall respond to
the claimant within 90 days after receiving the claim.  If the Bank determines
that special circumstances require additional time for processing the claim, the
Bank may extend the response period by an additional 90 days by notifying the
claimant in writing before the end of the initial 90-day period that an
additional period is required.  The notice of extension must state the special
circumstances and the date by which the Bank expects to render its decision.

 

6.1.3                        Notice of decision.  If the Bank denies part or all
of the claim, the Bank shall notify the claimant in writing of the denial.  The
Bank shall write the notification in a manner calculated to be understood by the
claimant.  The notification shall set forth —

 

6.1.3.1                                                             the specific
reasons for the denial,

 

6.1.3.2                                                             a reference
to the specific provisions of the Agreement on which the denial is based,

 

6.1.3.3                                                             a
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed,

 

6.1.3.4                                                             an
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures, and

 

6.1.3.5                                                             a statement
of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

 

6.2                               Review Procedure.  If the Bank denies part or
all of the claim, the claimant shall have the opportunity for a full and fair
review by the Bank of the denial, as follows —

 

10

--------------------------------------------------------------------------------


 

6.2.1        Initiation — written request.  To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

 

6.2.2        Additional submissions — information access.  The claimant shall
then have the opportunity to submit written comments, documents, records, and
other information relating to the claim.  The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3        Considerations on review.  In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

 

6.2.4        Timing of Bank response.  The Bank shall respond in writing to the
claimant within 60 days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional 60 days by
notifying the claimant in writing before the end of the initial 60-day period
that an additional period is required.  The notice of extension must state the
special circumstances and the date by which the Bank expects to render its
decision.

 

6.2.5        Notice of decision.  The Bank shall notify the claimant in writing
of its decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth —

 

6.2.5.1                     the specific reason for the denial,

6.2.5.2                     a reference to the specific provisions of the
Agreement on which the denial is based,

6.2.5.3                     a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits, and

6.2.5.4                     a statement of the claimant’s right to bring a civil
action under ERISA section 502(a).

 

ARTICLE 7

MISCELLANEOUS

 

7.1          Amendments and Termination.  Subject to section 7.14, this
Agreement may be amended solely by a written agreement signed by the Bank and by
the Executive, and except for termination occurring under Article 5 this
Agreement may be terminated solely by a written agreement signed by the Bank and
by the Executive.

 

11

--------------------------------------------------------------------------------


 

7.2          Binding Effect.  This Agreement shall bind the Executive, the Bank,
and their beneficiaries, survivors, executors, successors, administrators, and
transferees.

 

7.3          No Guarantee of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of the Bank nor does it interfere with the Bank’s right to discharge
the Executive.  It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.

 

7.4          Non-Transferability.  Benefits under this Agreement may not be
sold, transferred, assigned, pledged, attached, or encumbered.

 

7.5          Successors; Binding Agreement.  By an assumption agreement in form
and substance satisfactory to the Executive, the Bank shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement had no
succession occurred.

 

7.6          Tax Withholding.  The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

7.7          Applicable Law.  This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, except to the extent
preempted by the laws of the United States of America.

 

7.8          Unfunded Arrangement.  The Executive and Beneficiary are general
unsecured creditors of the Bank for the payment of benefits.  The benefits
represent the mere promise by the Bank to pay benefits.  Rights to benefits are
not subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors.  Any insurance on the
Executive’s life is a general asset of the Bank to which the Executive and
Beneficiary have no preferred or secured claim.

 

7.9          Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter.  No rights are
granted to the Executive under this Agreement other than those specifically set
forth.

 

7.10        Severability.  If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law.  If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.

 

12

--------------------------------------------------------------------------------


 

7.11        Headings.  Caption headings and subheadings herein are included
solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

 

7.12        Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.  If to the Bank, notice
shall be given to the board of directors, Tidelands Bank, 875 Lowcountry
Boulevard, Mount Pleasant, South Carolina 29464, or to such other or additional
person or persons as the Bank shall have designated to the Executive in
writing.  If to the Executive, notice shall be given to the Executive at the
Executive’s address appearing on the Bank’s records, or to such other or
additional person or persons as the Executive shall have designated to the Bank
in writing.

 

7.13        Payment of Legal Fees.  The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement.  In these
circumstances the purpose of this Agreement would be frustrated.  The Bank
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder.  The Bank
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses.  Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) the Bank has
failed to comply with any of its obligations under this Agreement, or (y) the
Bank or any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction.  Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel.  The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $100,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings.  The Bank’s obligation
to pay the Executive’s legal fees provided by this section 7.13 operates
separately from and in addition to any legal fee

 

13

--------------------------------------------------------------------------------


 

reimbursement obligation the Bank may have with the Executive under any separate
employment, severance, or other agreement between the Executive and the Bank. 
Despite any contrary provision within this Agreement however, the Bank shall not
be required to pay or reimburse the Executive’s legal expenses if doing so would
violate section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)]
and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

 

7.14        Termination or Modification of Agreement Because of Changes in Law,
Rules or Regulations.  The Bank is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form.  If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Bank
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably withheld. 
This section 7.14 shall become null and void effective immediately upon a Change
in Control.

 

ARTICLE 8

ADMINISTRATION OF AGREEMENT

 

8.1          Plan Administrator Duties.  This Agreement shall be administered by
a Plan Administrator consisting of the Bank’s board of directors or such
committee or person(s) as the board shall appoint.  The Executive may not be a
member of the Plan Administrator.  The Plan Administrator shall have the
discretion and authority to (x) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement and
(y) decide or resolve any and all questions that may arise, including
interpretations of this Agreement.

 

8.2          Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

 

8.3          Binding Effect of Decisions.  The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement.  No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method described in section 1.1.

 

8.4          Indemnity of Plan Administrator.  The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5          Bank Information.  To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from

 

14

--------------------------------------------------------------------------------


 

Service of the Executive and such other pertinent information as the Plan
Administrator may reasonably require.

 

ARTICLE 9

COMPETITION AFTER SEPARATION FROM SERVICE

 

9.1          Covenant Not to Solicit Employees.  The Executive agrees not to
solicit the services of any officer or employee of the Bank for 12 months after
the Executive’s Separation from Service.

 

9.2          Covenant Not to Compete.  (a)  Without advance written consent of
the Bank, the Executive covenants and agrees not to compete directly or
indirectly with the Bank for 12 months after Separation from Service, plus any
period during which the Executive is in violation of this covenant not to
compete and any period during which the Bank seeks by litigation to enforce this
covenant not to compete.  For purposes of this section —

 

(1)           the term “compete” means

 

(a)           providing financial products or services on behalf of any
financial institution for any person residing in the territory,

 

(b)           assisting (other than through the performance of ministerial or
clerical duties) any financial institution in providing financial products or
services to any person residing in the territory, or

 

(c)           inducing or attempting to induce any person who was a customer of
the Bank at the date of the Executive’s Separation from Service to seek
financial products or services from another financial institution.

 

(2)           the phrase “compete directly or indirectly” means —

 

(a)           acting as a consultant, officer, director, independent contractor,
incorporator, organizer, or employee of any financial institution in competition
with the Bank in the territory, or

 

(b)           ownership of more than 5% of the voting shares of any financial
institution in competition with the Bank in the territory, or

 

(c)           communicating to such financial institution the names or addresses
or any financial information concerning any person who was a customer of the
Bank at the Executive’s Separation from Service.

 

(3)           the term “customer” means any person to whom the Bank is providing
financial products or services on the date of the Executive’s Separation from
Service.

 

15

--------------------------------------------------------------------------------


 

(4)           the term “financial institution” means any bank, savings
association, or bank or savings association holding company, or any other
institution, including a financial institution in organization, the business of
which is or will be engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Bank or its affiliated corporations.

 

(5)           “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Bank or an affiliate on the date of the Executive’s Separation
from Service, including but not limited to banking activities and activities
that are closely related to and a proper incident to banking.

 

(6)           the term “person” means any individual or individuals,
corporation, partnership, fiduciary or association.

 

(7)           the term “territory” means all of Charleston, Dorchester, and
Berkeley Counties in South Carolina and the area within a 50-mile radius of any
full-service banking office of the Bank on the date of the Executive’s
Separation from Service.

 

(b)           If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including without limitation the geographical
and temporal restrictions contained therein) is held to be unenforceable or
invalid for any reason, the unenforceable or invalid provision or portion shall
be modified or deleted so that the provision, as modified, is legal and
enforceable to the fullest extent permitted under applicable law.

 

9.3          Remedies.  Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Bank
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants set
forth in this Article 9.  Accordingly, the Executive agrees that the Bank’s
remedies for a material breach or threatened breach of this Article 9 include
but are not limited to (x) forfeiture of any money representing accrued salary,
contingent payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any unpaid benefits under Article 2 of this Agreement, and
(z) a suit in equity by the Bank to enjoin the Executive from the breach or
threatened breach of such covenants.  The Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists.  Nothing herein shall be construed to prohibit
the Bank from pursuing any other remedies for the breach or threatened breach.

 

9.4          Article 9 Survives Termination But Is Void After a Change in
Control.  The rights and obligations set forth in this Article 9 shall survive
termination of this Agreement.  However, Article 9 shall be null and void if a
Change in Control occurs before Separation from Service.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement as of the date first written above.

 

EXECUTIVE:

 

BANK:

 

 

Tidelands Bank

 

 

 

/s/ James M. Bedsole

 

By:

/s/ Robert E. Coffee, Jr.

James M. Bedsole

 

 

Robert E. Coffee Jr.

 

 

Its:

President and CEO

 

 

 

 

 

And By:

/s/ Alan W. Jackson

 

 

 

 

 

Its:

Chief Financial Officer

 

17

--------------------------------------------------------------------------------